Exhibit 99.2 Joint Filing Agreement We, the undersigned, hereby express our agreement that the attached Schedule 13D is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule13d-1(k)under the Securities Exchange Act of 1934, as amended. This agreement may be terminated with respect to the obligations to jointly file future amendments to such statement on Schedule 13D as to any of the undersigned upon such person giving written notice thereof to each of the other persons signatory hereto, at the principal office thereof. Date: June 29, 2015 OPPENHEIMERFUNDS, INC. By: /s/ Mary Ann Picciotto Name:Mary Ann Picciotto Title:Chief Compliance Officer OPPENHEIMER DEVELOPING MARKETS FUND By: OPPENHEIMERFUNDS, INC., as its investment adviser and agent By: /s/ Mary Ann Picciotto Name:Mary Ann Picciotto Title:Chief Compliance Officer
